DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to amendment filed on 02/03/2022.
Claims 1-4, 6, 9-12, 14-17 and 20-26 are pending.
Claims 1-4, 6, 9-12, 14-17 have been amended via Applicant’s amendment.
Claims 5, 7-8, 13, 18 and 19 have been canceled via Applicant’s amendment.
Claims 21-26 have been added.
Claims 1-4, 6, 9-12, 14-17 and 20-26 are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 12/02/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to teach, in combination with other claimed limitations, “modifying a virtual address included in the host command to generate a routing address for the host command, the virtual address modified by appending, to the virtual address, an interface select value assigned to the virtual function, 15maintaining the routing address in a memory, executing the host command to perform an operation at a portion of the storage media associated with the routing address, and responsive to executing the host command using the virtual function assigned to the storage media: 20determining an original address associated with the host by removing the interface select value from the routing address maintained in the memory, and providing, via the host interface, a response to the host command using the original address associated with the host” as recited in the independent claims 1, 9 and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-4, 6, 9-12, 14-17 and 20-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 


February 12, 2022


/HIREN P PATEL/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        

-